Steenhagen,
concurring: Although the decision is clearly correct, I can not bring myself to an acceptance of the postulate, , even though it was stipulated, that there was a partnership of the husband and wife which was'substantial enough to require consideration of section 113 (a) (13). I should have to hold that petitioner received the securities directly from the individual husband and wife in exchange for all its shares and hence succeeded to their basis for determining gain or loss.
Mellott agrees with the above.